The theory of appellee's petition is that his mules escaped from his pasture onto the public highway, through a gap made in his fence by appellant, which gap it negligently failed to repair; and that as a proximate result of appellant's negligence in failing to repair the fence, the mules were struck on the highway by a passing automobile and killed.
The jury fixed the value of the mules at $300; the evidence supports this finding.
On the undisputed facts, appellant made a gap in appellee's pasture fence. The jury found that appellant "failed to repair the fence," and that this was negligence; and that the mules escaped from the pasture through the gap in the fence made and left by appellant. We overrule appellant's assignments that these findings are without support in the evidence.
The jury gave an affirmative answer to the following question: "Do you find, from the preponderance of the evidence, that the negligence (if any) of the said Rogers or his crew in failing to replace plaintiff's fence at said time and place (if they did fail to replace it) was a proximate cause of plaintiff's mules escaping from his inclosure and being killed?"
We overrule the exception that this issue was multifarious. On the undisputed facts, the mules, after escaping through the gap in the fence, were killed on the highway by a passing automobile. As a matter of law, the presence of the mules on the highway was a proximate result of their escaping from the pasture. There was no fact issue against the conclusion that their presence on the highway was a proximate cause of their death. The only controverted fact issue submitted by this question was whether the failure of Rogers or his crew (appellant's agents) to repair the fence was a proximate cause of the escape of the mules from the pasture. The evidence sufficiently supports the verdict on this issue.
The judgment of the lower court should be affirmed, and it is accordingly so ordered.
  Affirmed. *Page 972